DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 2, and 5-7 stand rejected under Section 102.  Claims 3, 4, 8, and 9 stand rejected under Section 103.  Claim 15 stands rejected under Section 112(b).  Claim 15 stands objected to.  The drawings and specification stand objected to.
Applicants canceled claims 1-9 and amended claim 15.  Applicants provided a replacement drawing and amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the specification objections: Applicants’ amendments to the specification address the objections as well as part of the drawing objections, and are accepted and entered.  No new matter has been added.  The objections to the specification are withdrawn.
Drawing objections: Applicants’ amendments to the specification and drawing address the previously noted drawing objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.
Claim objection: Applicants’ amendment to claim 15 addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The objection to claim 15 is withdrawn.

Section 102 and Section 103 rejections: Applicants’ cancellation of claims 1-9 renders moot the Section 102 and Section 103 rejections.  These rejections are withdrawn as moot.
Updated searches yielded no new art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 10-15 are allowed.
Note: No amendments are made with this Examiner’s Comment.

Reasons for Allowance
Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “filling an organic molecular template into the pore, wherein a gap is formed between the organic molecular template and an inner wall of the pore; injecting hydrogen into the gap; and injecting silicon tetrahydride into the gap; wherein the organic molecular template, the hydrogen and the silicon tetrahydride are mixed to form quantum dots of a silicon nanometer crystal material”, in combination with the remaining limitations of the claim.
With regard to claims 11-15: The claims have been found allowable due to their dependency from claim 10 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Victoria K. Hall/Primary Examiner, Art Unit 2897